DETAILED ACTION
This office action is responsive to application 16/639,269 filed on February 14, 2020.  Claims 1-19 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/14/20, 5/12/20 and 5/13/20 were received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-7 and 10-14) in the reply filed on November 19, 2021 is acknowledged.
Claims 8, 9 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2021.
Drawings
Figure 66 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US 2017/0162616).

	Consider claim 1, Tashiro et al. teaches:
	An imaging element (see figure 5B) comprising: 

	wherein the photoelectric conversion unit further includes 
	a charge storage electrode (second electrode, 110, paragraph 0046) that has an opposite region opposite to the first electrode (112) via an insulating layer (The Examiner interprets the insulation layer to be comprised of insulating layer 109 (paragraph 0049) and interlayer film 404 (paragraph 0094).  As shown in figure 5B and detailed in paragraph 0063, the material between the two electrodes of the capacitor (116) is an insulator, and thus the interlayer film (404) is an insulator.  See figure 5B for the positioning of the charge storage electrode (110) opposite to the first electrode (112).), and 
	a transfer control electrode (transfer electrode, 111) that is opposite to the first electrode (112) and the charge storage electrode (110) via the insulating layer (109, 404), see figure 5B), and 
	the photoelectric conversion layer (108) is disposed above at least the charge storage electrode (110) via the insulating layer (109, 404, see figure 5B).

	Consider claim 2, and as applied to claim 1 above, Tashiro et al. further teaches that the photoelectric conversion layer (108) is disposed above at least the charge storage electrode (110) and the transfer control electrode (111) via the insulating layer (109, 404, see figure 5B).



	Consider claim 6, and as applied to claim 1 above, Tashiro et al. further teaches that the transfer control electrode is formed by two transfer control electrode segments (i.e. 111 and 126 in figure 13B, paragraph 0183), and the two transfer control electrode segments (111, 126) and two sides of charge storage electrodes (110) located on both sides of the opposite region are disposed adjacent via the insulating layer (As shown in figure 13B, the two transfer control electrode segments (111, 126) comprise two sides located on both sides of an opposite region of two sides of the charge storage electrode (110).  As shown in figure 5B, the transfer control electrode (111) is separated from the charge storage electrode (110) via the insulating layer (109, 404).).

	Consider claim 11, Tashiro et al. teaches a stacked-type imaging element (see figure 5B) comprising at least one imaging element according to claim 1 (see claim 1 rationale).

	Consider claim 13, Tashiro et al. teaches a solid-state imaging apparatus (figure 2) comprising a plurality of imaging elements (pixels, 100, paragraph 0077) formed by the imaging element according to claim 1 (see claim 1 rationale).



	Consider claim 12, Tashiro et al. teaches:
	A solid-state imaging apparatus (figure 2) comprising:
	a plurality of imaging elements (pixels, 100, paragraph 0077),
	wherein each imaging element (100, see figure 5B) includes,
	a photoelectric conversion unit formed by stacking a first electrode (fourth electrode, 112, paragraph 0046), a photoelectric conversion layer (semiconductor layer, 108, paragraph 0097), and a second electrode (upper electrode, 106, paragraph 0045), 
	wherein the photoelectric conversion unit further includes 
	a charge storage electrode (second electrode, 110, paragraph 0046) that has an opposite region opposite to the first electrode (112) via an insulating layer (The Examiner interprets the insulation layer to be comprised of insulating layer 109 (paragraph 0049) and interlayer film 404 (paragraph 0094).  As shown in figure 5B and detailed in paragraph 0063, the material between the two electrodes of the capacitor (116) is an insulator, and thus the interlayer film (404) is an insulator.  See figure 5B for the positioning of the charge storage electrode (110) opposite to the first electrode (112).), and 

	the photoelectric conversion layer (108) is disposed above at least the charge storage electrode (110) via the insulating layer (109, 404, see figure 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2017/0162616) in view of Kallioinen et al. (US 2019/0051681).

	Consider claim 4, and as applied to claim 3 above, Tashiro et al. does not explicitly teach that the first corner has a roundness.
	Kallioinen et al. similarly teaches a quantum dot photodetector (see Title) having a rectangular electrode (see figure 8a, paragraph 0107).
	However, Kallioinen et al. additionally teaches that the rectangular electrode may have rounded corners (“the pixel on the right 810a shows square electrodes having rounded corners”, paragraph 0107, figure 8a).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first corner taught by Tashiro et al. have a roundness as taught by Kallioinen et al. for the benefit of facilitating current flow (Kallioinen et al., paragraph 0107).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2017/0162616) in view of Miyake (US 2016/0360134).

	Consider claim 5, and as applied to claim 3 above, Tashiro et al. does not explicitly teach that the first corner is chamfered.

	However, Miyake additionally teaches that the rectangular electrode (102) may have chamfered corners (see figure 6A, paragraph 0102).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first corner taught by Tashiro et al. be chamfered in the manner taught by Miyake for the benefit of providing a desired sensitivity (Miyake, paragraph 0102).

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that the two sides of the charge storage electrodes located on both sides of the opposite region are set as a first side and a second side, a length of the first side is L1, and a length of a second side is L2, a distance between the first electrode and an end of the transfer control electrode segment along the first side is in the range of 0.02 x L1 to 0.5 x L1 and a distance between the first electrode and an end of the transfer control 

	Consider claim 10, Tashiro et al. further teaches a control unit for providing voltage to the first electrode (i.e. voltage VM), the charge storage electrode (i.e. voltage VP), and the transfer control electrode (i.e. voltage VT).  See figure 6, paragraph 0076.
	However, the prior art of record does not teach nor reasonably suggest that during a charge storage period, a potential V11 is applied from the drive circuit to the first electrode, a potential V12 is applied from the drive circuit to the charge storage electrode, a potential V13 is applied from the drive circuit to the transfer control electrode, and a charge is stored in the photoelectric conversion layer, during a charge transfer period, a potential V21 is applied from the drive circuit to the first electrode, a potential V22 is applied from the drive circuit to the charge storage electrode, a potential V23 or the potential V13 is applied from the drive circuit to the transfer control electrode, and the charge stored in the photoelectric conversion layer is read to the control unit via the first electrode, here, in a case where a potential of the first electrode is higher than a potential of the second electrode,
	V12 > V13 and V22 ≤ V23 ≤ V21, or
	V12 > V13 and V22 ≤ V13 ≤ V21, and 
	in a case where the potential of the first electrode is lower than the potential of the second electrode,
	V12 < V13 and V22 ≥ V23 ≥ V21, or
	V12 < V13 and V22 ≥ V13 ≥ V21,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takase et al. (US 2016/0119562) teaches a pixel having multiple electrodes (see figures 2-6D).
Yamaguchi (US 2016/0133865) teaches a pixel having multiple electrodes (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696